IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0584
                             Filed October 26, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CLYDE ARRINGTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Paul L. Macek (guilty

plea) and Joel W. Barrows (sentencing), Judges.




      Clyde Arrington appeals his conviction and sentence following his guilty

plea to one charge of failure to comply with the sex offender registry as a second

or subsequent offender. AFFIRMED.




      Eric D. Tindal of Nidey Erdahl Tindal & Fisher, P.L.C., Williamsburg, for

appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.




      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                         2


DOYLE, Judge.

       Clyde Arrington pled guilty to one charge of failure to comply with the sex

offender registry as a second or subsequent offender. He challenges his plea,

arguing he received ineffective assistance of counsel. He also argues the district

court abused its discretion both in denying his motion to continue the sentencing

hearing and in sentencing him to incarceration.        After reviewing Arrington’s

claims and finding they lack merit, we affirm.

       I. Factual Basis for the Guilty Plea.

       Arrington challenges his conviction on appeal, arguing his trial counsel

was ineffective in allowing him to plead guilty without a factual basis. Arrington

failed to file a motion in arrest of judgment, which bars the direct appeal of his

conviction unless the failure resulted from ineffective assistance of counsel. See

State v. Straw, 709 N.W.2d 128, 132-33 (Iowa 2006).

       To succeed on a claim of ineffective assistance of counsel, Arrington must

show his trial counsel failed to perform an essential duty and that failure resulted

in prejudice. See Rhoades v. State, 848 N.W.2d 22, 28 (Iowa 2014). If counsel

permits a defendant to plead guilty and waives the defendant’s right to file a

motion in arrest of judgment when no factual basis supports the defendant’s

guilty plea, counsel has breached an essential duty, and we presume prejudice.

See id. at 29.

       Although Arrington argues there is no factual basis to support the element

that he knew or reasonably should have known of his duty to register as a sex

offender, see Iowa Code § 692A.111(1) (2013), we disagree. When asked at the
                                        3


plea hearing to state what he had done to commit the crime to which he was

pleading guilty, Arrington stated:

              I was required to register with the Scott County Sheriff’s
       Department on a certain date, by a certain date, and I neglected to
       do that, and I just didn’t register. My dates were messed up in my
       head, so I am guilty of that. I mean, I didn’t register as I was
       supposed to. I just . . . didn’t do it, so I’m guilty.

He admitted he had been previously convicted of failing to register.

       On appeal, Arrington notes the convictions that required him to register

with the sex offender registry occurred in 1987 and 1998 and that the reporting

requirements changed in 2009. He argues there is no evidence he knew of the

change in reporting requirements, claiming his statements at the plea hearing

only show his confusion about the registration requirements. Though Arrington

does express confusion over “dates,” there is nothing to suggest he was

confused about the reporting requirements. Rather, the minutes of evidence

show Arrington was informed of the reporting requirements when he registered in

June 2014, and he failed to register thereafter. Cf. State v. Krugle, No. 02-0083,

2002 WL 31883017, at *2 (Iowa Ct. App. Dec. 30, 2002) (finding Krugle’s prior

registrations established he knew of his obligations under chapter 692A).

Because the record provides a factual basis for Arrington’s guilty plea, counsel

was not ineffective in allowing Arrington to plead guilty. We affirm Arrington’s

conviction of failure to comply with the sex offender registry as a second or

subsequent offender.

       II. Denial of Motion to Continue Sentencing.

       Arrington next argues the trial court abused its discretion in denying his

motion to continue the sentencing hearing. See State v. Artzer, 609 N.W.2d 526,
                                         4


531 (Iowa 2000) (applying the abuse-of-discretion standard in reviewing a denial

of a motion to continue sentencing on the basis that “the symmetry afforded the

trial process precludes unnecessary delay in sentencing”). With regard to this

issue, our supreme court has stated:

       A trial judge is required to set a date for the pronouncement of
       judgment and imposition of sentence within a reasonable time after
       a verdict of guilty. Any post-trial motions must be heard within thirty
       days after they are filed, absent good cause. The process does not
       contemplate unnecessary delay between the verdict of guilty and
       the entry of judgment and sentence.

See id. (citations omitted).

       The district court accepted Arrington’s guilty plea on September 30, 2015,

and it scheduled a sentencing hearing for December 17, 2015. It appears that

because Arrington and the State were in the process of negotiating an

agreement for Arrington to cooperate with law enforcement, the sentencing

hearing was continued until March 3, 2016, so that the details of that agreement

could be presented at sentencing.       Then, on February 16, 2016, Arrington’s

counsel withdrew from his representation, and Arrington was appointed new

counsel the same day. Arrington’s new counsel requested a continuance of the

sentencing hearing to allow counsel “time to prepare for sentencing,” which the

State resisted, noting the case had been pending for almost a year and a half,

and five months had passed since Arrington pled guilty. The State argued, “The

only preparation necessary for [sentencing] would be for counsel to review the

[presentence investigation (PSI) report] and meet with his client, a task which

shouldn’t take more than a week to accomplish,” and the district court denied the

motion.    On appeal, Arrington claims additional time was needed before
                                         5


sentencing to allow his new counsel to consider filing a motion in arrest of

judgment. However, Arrington was well beyond the forty-five day deadline for

filing a motion in arrest of judgment when his new counsel was appointed. See

Iowa R. Crim. P. 2.24(3)(b) (“The motion must be made not later than [forty-five]

days after plea of guilty.”). On the facts before us, we find no abuse of discretion.

Therefore, we affirm the denial of Arrington’s motion to continue the sentencing

hearing.

       III. Sentence.

       Finally, Arrington challenges the sentence imposed on his conviction,

arguing the court failed to provide sufficient reasons for sentencing him to a term

of incarceration.

       Sentencing decisions carry a strong presumption in their favor. See State

v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). Therefore, we will uphold the

court’s sentence absent an abuse of discretion or defect in the sentencing

proceeding. See State v. Thompson, 856 N.W.2d 915, 918 (Iowa 2014). In

order to review the exercise of its discretion, the sentencing court must state on

the record its reasons for selecting the sentence imposed. See id. at 919 (citing

Iowa R. Crim. P. 2.23(3)(d)). Each sentencing decision must be made on an

individual basis, and no single factor alone is determinative.”       Johnson, 513

N.W.2d at 719.

       In sentencing Arrington to incarceration, the court cited Arrington’s

“significant criminal history,” his “numerous previous failures on supervision,” and

the recommendation in the PSI report. The reasons set forth are sufficient to

allow us to review the sentence and determine the court acted within its
                                        6


discretion in sentencing Arrington to a term of no more than five years in prison.

Finding no abuse of discretion, we affirm Arrington’s sentence.

      AFFIRMED.